 In the Matter of AMERICAN FRANCE LINEet al.(RICHFIELD OILCOMPANY)andINTERNATIONAL SEAMEN'S UNION OF AMERICACase No. R-157CERTIFICATION OF REPRESENTATIVESNovember 26, 1937On July 16, 1937, the National Labor Relations Board, hereincalled the Board, issued a Decision and Direction of Elections 1 inthe above-entitled case.The Direction of Elections directed thatelections by secret ballot be conducted among the unlicensed person-nel employed in the deck, engine, and stewards' departments, exceptwireless and radio operators, chief electricians on electrically drivenships, and junior engineers who hold licenses, on the vessels op-cluding Richfield Oil Company, Los Angeles, California.By aSupplemental Decision and Direction of Elections,2 issued Septem-ber 17, 1937, similar elections were directed to be held in nine addi-tional companies.Supplemental or amended decisions have alsobeen issued in this case on August 16, September 11, and November10, 1937,' dealing with various matters which need not be set forthin detail here.Pursuant to the Decisions and Directions of Elections, an electionby secret ballot has been conducted under the direction and super-vision of Elinore Morehouse Herrick, the Regional Director for theSecond Region (New York City), on the vessels operated out ofAtlantic and Gulf ports by Richfield Oil Company.On November-9,1937, the said Regional Director, acting pursuant to.Article III,Section 9, of the National Labor Relations Board Rules and Regula-tions-Series 1, as amended, issued and duly served upon the partiesan Intermediate Report on the election.On November 16, 1937, theRegional Director issued and duly served upon the parties an Amend-ment to the Intermediate Report.No objections or exceptions to theIntermediate Report or to the Amendment to the Intermediate Re-port have been filed by any of the parties.13 N L,R B. 6423 N L^R. B. 80.' 3 N L R B. 74; 3 N. L. R B 76; and 4 N L R B 112, respectively200 DECISIONS AND ORDERS201As to the balloting and its results, the Regional Director reportedas follows :,Total number eligible to vote____________________________________75Total number ballots counted___________________________________74Total number votes in favor of International Seamen's Union ofAmerica, or its successor, affiliated with the American Federa-tion of Labor------------------------------------------------1Total number of votes in favor of National Maritime Union ofAmerica, affiliated with the Committee for Industrial Organi-zation-------------------------------------72Total number of votes in favor of neither organization -----------0Total number of blank ballots__________________________________0Total number of void ballots____________________________________1Total number of challenged ballots-----------------------------0By virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, 49 Stat. 449, and pursuant to Article III, Section 8, ofNational Labor Relations Board Rules and Regulations-Series 1, asamended,IT IS HEREBY CERTIFIED that National Maritime Union of America,affiliated with the Committee for Industrial Organization, has beendesignated and selected by a majority of the unlicensed personnelemployed in the deck, engine, and stewards' departments, except wire-less and radio operators, chief electricians on electrically driven ships,and junior engineers who hold licenses, on vessels operated out ofAtlantic and Gulf ports by Richfield Oil Company, as their repre-sentative for the purposes of collective bargaining, and that, pur-suant to Section 9 (a) of the Act, National Maritime Union ofAmerica, affiliated with the Committee for Industrial Organization,is the exclusive representative of all such employees for the purposesof collective bargaining in respect to rates of pay, wages, hours ofemployment, and other conditions of employment.